Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00762-CR

                              Jason Robert VANWINKLE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CR-14-0000041
                       Honorable M. Rex Emerson, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of conviction is
REVERSED and we RENDER a judgment of acquittal for the offense of arson of a habitation.

      SIGNED December 16, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice